DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office.

Response to Amendment
This office action is in response to applicant’s communication filed on December 30th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claim 1 is amended. As a result, claims 1-20 are pending in this application.
Applicant’s argument, see pg. 7 filed on December 30th, 2020, with respect to the objection because of the informality regarding to the “SMT solver”  did not indicate the “SMT” as a full term anywhere in the specification has overcome the objection. Applicant amended the specification on [0022] on pg. 2 of the response to the office action and amended independent claim 1 to recite “a satisfiability modulo theories (SMT) solver”. The objection have been withdrawn for independent claims 1, 13, and 17 due to the arguments filed on December 30th, 2020. 

Response to Arguments
Applicant’s argument and amendments filed on December 30th, 2020, with respect to the rejections of independent claims 1, 13 and 17 under 35 U.S.C 103, where the applicant asserts that Condit does not teach or suggest “translating operating properties of a smart contract on the block chain annotated with contract specifications at a source level into verification conditions in an intermediate verification language” as recited in independent claims 1, 13, and 17. Applicant indicate the support of Applicant's independent claim 1, in the specification indicating that “some embodiments, specify the smart contract of a blockchain (e.g., a Solidity contract), annotated with contract specifications, is translated into an intermediate verification language and verification conditions are ultimately discharged by SMT solver”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In support of at least the Applicant's independent claim 1, the Applicant in the specification teaches that in some embodiments, a smart contract of a blockchain (e.g., a Solidity contract), annotated with contract specifications, is translated into an intermediate verification language and verification conditions are ultimately discharged by SMT solvers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

According to the above statement, the recited statement was not cited in the actual rejected claims. As such, examiner broadly rejected the claims as they are currently presented (translating operating properties of a smart contract on the block chain annotated with contract specifications at a source level into verification conditions in an intermediate verification language).  As indicated in the applicant’s specification on [0002]-[0003], “A blockchain is distributed ledger where each entry is (cryptographically) linked to the previous entry…“the term "smart contract" is used more specifically in the sense of general purpose computation or any kind of computer program that takes place on a blockchain”. Examiner interprets this “smart contract” as a line of code as written on a linked list in which explains how the functions are perform accordingly and how they are linked to each other. 

For example, applicant specification on [0028] indicates, “the expected behavior of contracts can be defined using annotations within the contract code, including assertions, contract and loop invariants, and function pre- and post-conditions”. Accordingly, Condit teaches “translating operating properties of a smart contract on the blockchain annotated” (See Condit :[0028]-[0029]; the process identifies a program that is written in low level code, such as C or C++. At operation 202, a programmer may also insert or associate annotations with the program that (among other things) serve to more precisely define the types…Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. [0042]; The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. 
    PNG
    media_image1.png
    168
    319
    media_image1.png
    Greyscale


As further explain in Condit on [0067]-[0068], “The code below is an example of C code containing two record structures in a linked list.

struct list
{ list *next; list *prev; }


struct record
{ int data1; list node; int data2; }




#define container(p) ((record*)((int*)(p)−1))

void init_record(list *p) {

  record *r = container(p);

  r→data2 = 42

}

void init_all_records(list *p) {

 while (p != NULL) {

  init_record(p);

  p = p→next;

 }

}



{Examiner correlates the “operating properties of a smart contract” as the as the expect behavior in the program instruction in which defines the type of 
Condit then discloses the “translating operating properties of a smart contract on the blockchain annotated” as disclosed on [0028]-[0029], “annotations with the program that (among other things) serve to more precisely define the types…”.

Condit then further indicates on [0042], “Now the translation between the low-level program and an intermediate representation is formally defined”.

Condit provides the translation as specify [0069]-[0070], “The translated version of the example C program above using BPL is shown below”.

    PNG
    media_image2.png
    461
    322
    media_image2.png
    Greyscale

).

“with contract specification at a source code level” as disclosed on [0062]-[0063], “In addition to proving type safety for the input program, properties are checked that are specified by the user as pre-conditions and postconditions for each function. Property checking in the presence of heap-allocated structures often requires us to be able to distinguish between two fields of a structure {See [0022], “The Heap Aware Verifier for C programs (HAVOC™) property checker may also be used in the unified type and property checker system”} {Examiner interprets the “source code level” as programming code and the “contract specification” as the properties that are check from the functions}. 

Condit then discloses the “with contract specification at a source code level into verification conditions in an intermediate verification language” as disclosed on [0069]-[0070]. Condit provides the translation as specify [0069]-[0070], “The translated version of the example C program above using BPL is shown below”.

    PNG
    media_image2.png
    461
    322
    media_image2.png
    Greyscale

After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver.

As such, Condit teaches “translating operating properties of a smart contract on the block chain annotated with contract specifications at a source level into verification conditions in an intermediate verification language” (See Condit [0028]-[0029], “annotations with the program that (among other things) serve to more precisely define the types…”.[0042], “Now the translation between the low-level program and an intermediate representation is formally defined”. [0062]-[0063], “In addition to proving type safety for the input program, properties are checked that are specified by the user as pre-conditions and postconditions for each function. Property checking in the presence of heap-allocated structures often requires us to be able to distinguish between two fields of a structure.  [0067]-[0068], “The code below is an example of C code containing two record structures in a linked list. [0074], “After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver).

Applicant’s argument and amendments filed on December 30th, 2020, with respect to the rejections of independent claims 1, 13 and 17 under 35 U.S.C 103, where the applicant asserts that Stradling does not teach or suggest “translating operating properties of a smart contract on the block chain annotated with contract specifications at a source level into verification conditions in an intermediate verification language” as recited in independent claims 1, 13, and 17.

Examiner respectfully disagrees. Applicant indicates on pg. 10 of the remarks stating that Stradling’s teaching of a method containing automated verification of a smart contract on a blockchain, including translating operating properties of a smart contract on the blockchain annotated with contract specification were correct. Applicant then indicates on pg. 11 of the remarks that the independent claims includes a “smart contract of a blockchain (e.g.., a Solidity contract), however the independent claims do not indicate any Solidity contract. 

Examiner currently interprets the “smart contract” in independent claims the term "smart contract" is used more specifically in the sense of general purpose computation or any kind of computer program that takes place on a blockchain” specify in the applicant’s specification on para [0003]. Applicant’s specification on pg. 11 of the remarks, applicant argues that the applicant can’t understand how the examiner correlates the source code in [0076] in Stradling as translating the operation properties when performing the transactions between the sender and the recipients. 

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level” as the code translation in which is explain in the applicant’s specification on [0042], “The functions send and transfer are dedicated functions to transfer Ether between addresses. The subtle difference between the two is that if transfer fails, the failure is propagated, whereas send indicates it with its return value. In some embodiments, these functions are inclined by manipulating the global balances mapping directly. For example, the transfer in line 12 of FIG. 4a is mapped to lines 11-13 of FIG. 4b”.

    PNG
    media_image3.png
    504
    380
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    465
    550
    media_image4.png
    Greyscale

Accordingly, examiner is interpreting the source code as the original initialize code and placing that to linked into another function in which is the verification conditions in an intermediate verification language. Stradling indicates this on [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale

{Examiner interprets the contract MyToken as the contract and the functions declared to send coins and approving as the operating properties of the Smart Contract as source level}.

Stradling then teaches the “blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language” as shown below on [0076].


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

Examiner interprets the “source code level into verification conditions in an intermediate verification language” as taking the initial programming code of the balance the function and putting into a statement in which comprises of a conditions to verify whether the sender has enough to send. 

Furthermore, Stradling indicates on [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale

{Examiner interprets the contract MyToken as the contract and the functions declared to send coins and approving as the operating properties of the Smart Contract as source level}.

Stradling then teaches the “blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language” as shown below on [0076].


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

Examiner interprets the “source code level into verification conditions in an intermediate verification language” as taking the initial programming code of the balance function and putting into a statement in which comprises of a conditions to verify whether the sender has enough to send.

Accordingly, applicant then states that that one skilled in the art would not look to combine the teachings of Condit for a type checker for unifying type checking and property checking for low level programs in which a program code, such as C or C++ is translated to a logical representation that includes type-safety assertions and a verification condition is generated from the translated program code, which has nothing to do with smart contracts or blockchain. 



struct list
{ list *next; list *prev; }


struct record
{ int data1; list node; int data2; }




#define container(p) ((record*)((int*)(p)−1))

void init_record(list *p) {

  record *r = container(p);

  r→data2 = 42

}

void init_all_records(list *p) {

 while (p != NULL) {

  init_record(p);

  p = p→next;

 }

}


Condit is directed to the property checker can rely on the type checker to provide structure and disambiguation for the program's heap, enabling more concise and more powerful type-based specifications. This approach can make use of a fully-automated Satisfiability Modulo Theories (SMT) solver and a decision procedure for checking type safety. Stradling is directed to parameters being associated with a creation of a customized smart contract that includes authenticating the one or more parameters via a public/private key associated with the user, and deploying the customized smart contract onto a blockchain. Both Condit and Stradling are analogous art, as they are directed to functions and dependence on code delivering. 
 STRADLING: [0040]; implement a smart contract based oracle through which the smart contract can receive and validate pricing data, including multi-sig, multi-validation, or fully decentralized). The oracle as the middleware in which creates a secure and reliable service to provide transactions. Thus, incorporating STRADLING’s teaching of smart contract codes into Condit’s Linked List code would benefit in improving translating code associated to smart contract programming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0169868 issued to Condit et al. (hereinafter as "Condit") in view of U.S Patent Application Publication 2018/0089758 issued to STRADLING et al. (hereinafter as “STRADLING”).

Regarding claim 1, Condit teaches a method comprising: translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (Condit :[0028]-[0029]; At operation 202, the process identifies a program that is written in low level code, such as C or C++. At operation 202, a programmer may also insert or associate annotations with the program that (among other things) serve to more precisely define the types that are already present in the original program. The annotations are constructed such that they can be translated into an output language or other intermediate representation and be utilized in the checking and verification process. At operation 204, the program and annotations are translated and type safety assertions are incorporated in the translation. [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given {See [0067]-[0068], “The code below is an example of C code containing two record structures in a linked list.

struct list
{ list *next; list *prev; }


struct record
{ int data1; list node; int data2; }




#define container(p) ((record*)((int*)(p)−1))

void init_record(list *p) {

  record *r = container(p);

  r→data2 = 42

}

void init_all_records(list *p) {

 while (p != NULL) {

  init_record(p);

  p = p→next;

 }

}

 (Examiner correlates the “linked list” as the blockchain” and the smart contract as the program with annotations in which defines the transactions). [0074], “After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver }); 

discharging the verification conditions using an SMT solver(Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and 

reporting results of the discharged verification conditions(Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).

	Although Condit teaches the method of translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (See Condit: [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language). Condit does not explicitly teach utilizing a method containing automated verification of a smart contract on a blockchain, comprising: translating operating properties of a smart contract on the blockchain annotated with contract specifications.

	However, STRADLING teaches a method for automated verification of a smart contract on a blockchain (STRADLING: [0064]; The application can run smart contracts, which can include autonomous applications or code that run as programmed without downtime, censorship, fraud or third party interference. This infrastructure enables developers manage records, transactions, and values in a distributed fashion according to instructions, all without a middle man or counterparty and custodial risk. [0072]; In other words, smart contracts are programs that execute “if this happens then do that” that are run on, and are verified by, many computers to ensure trustworthiness. If blockchains provide distributed trustworthy storage, then smart contracts provide distributed trustworthy calculations {Examiner correlates the smart contracts as processing of automatically verifying the process the program is contracted to perform the actions between the sender and the receiver}), comprising: translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale
{Examiner correlates the source code above as translating the operation properties when performing to it respective function accordingly based on the mapping. For example, the “function MyToken” is initialized with functions and it mapping state variables to global variable to the function transferFrom (address_from, address_to, uint256_value). According applicant’s specification on [0042] indicates, “The subtle difference between the two is that if transfer fails, the failure is propagated, whereas send indicates it with its return value. In some embodiments, these functions are inlined by manipulating the global balances mapping directly. For example, the transfer in line 12 of FIG. 4a is mapped to lines 11-13 of FIG. 4b”. 


    PNG
    media_image3.png
    504
    380
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    465
    550
    media_image4.png
    Greyscale

Accordingly, examiner is interpreting the source code as the original initialize code and placing that to linked into another function in which is the verification conditions in an intermediate verification language).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Condit (teaches translating operating properties at a source code level into verification conditions in an intermediate verification language to discharging the verification conditions using an SMT solver and reporting results of the discharged verification conditions) with the teachings of STRADLING (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in verifying data under smart contract to ensure safety and security measure without custodial risk 

	Regarding claim 2, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches the translating comprises, mapping statements of the smart contract to statements of the intermediate verification language and mapping expressions of the smart contract to expressions of the intermediate verification language (Condit: [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language. Types(one word) τ ::= int | σ * Types (general) σ ::= τ | t L-expressions l ::= * e | l, f Expressions e ::= x | n | l | &l  | e1 op e2 | e1⊕n e2 | (r)e Commands c ::= | c1;c2| x:=new σ  | x:=f(e) | x:=e | l:= e  | if e then c  | while e do c  | let x : τ in c | return e Type definitions d ::= pre e1 post e2   f(x :τx):τf= c).

	Regarding claim 3, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, an expression is formulated for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property(STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

{Examiner correlates the source code above as enabling an extension of the specification language based on Smart Contracts that a language in which extends of a sum of collection and keeps track of a balance. The language itself includes property of interest of the balance in which is originally initialize in which then deposited or withdrawal according what is send and deliver}).
	
	Regarding claim 4, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the formulated expression is defined as an extension of the contract specifications(STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image7.png
    784
    608
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

{Examiner correlates the extension of the contract specification as the source of lines codes in such that the programmer can follow and understand the list of codes on how the payment verification works as show above on [0076]}).

	Regarding claim 5, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the operating properties of the smart contract are defined in the contract specifications(STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image7.png
    784
    608
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    259
    554
    media_image8.png
    Greyscale

{Examiner correlates the operating properties as function statement being assigned according to the source code above when performing the payment verification. For example, examiner correlates the “unit256 initialSupply” as one property define the contract specification listed in the code above}).

	Regarding claim 7, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches the translating includes translating explicit specifications of contract-level properties of the smart contract(Condit: [0107]; The first part of this translation maps an annotated C function type to its BPL representation. The function is a one-to-one function from BPL expressions to integers, which is created by assigning a unique integer to every expression in the program text; this function allows us the precondition and postcondition of a BPL function to be encoded as integer arguments to Func {Examiner correlates translation one-to-one as explicit meaning no confusion on understanding the translation on how it is address}), and 

implicit specifications of semantics of the smart contract(Condit: [0108]; The second part of the translation implements a call to a function pointer y by calling the stub corresponding to y. If the type of y is τ=τ1epre→τ2epost then stubτ is declared as follows: pre E(epre) Figure US20100169868A1-20100701-P00014 HasType (x, τ1) post E(epost)Figure US20100169868A1-20100701-P00014 HasType (r, τ2) fun stubτ(x: int): int This stub summarizes the entire class of functions represented by the function type τ1epre→τ2epost. Thus, by calling this stub, the preconditions given the argument e2re Examiner correlates implicit specification as more open ended in such that the sub represents an entire class of functions to be address when translated depends on the type}).

	Regarding claim 8, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the smart contract comprises a Solidity contract and a language in which the smart contract specifications are annotated comprises a Solidity language (STRADLING: [0063]; The swap can be “secured” and “enforced” through smart contracts. In some examples, the smart contract can be written in one or more computing languages, such as Solidity, the Turing Complete language of Ethereum (or any other blockchain-operable language that would result in the same or similar functionality as disclosed herein). [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image8.png
    259
    554
    media_image8.png
    Greyscale
).

	Regarding claim 9, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches the operating properties of the smart contract are annotated in the contract specifications in a modular structure and the verification conditions of the smart contract are discharged modularly(Condit: [0074]: After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver. Looking at the translation, each problem posed to the SMT solver will have a particular form: given the type safety invariant and the definitions of Match and HasType, all of which are universally quantified, decide whether a given HasType predicate holds. [0077]; This decision procedure is used to check the verification conditions generated from the output of the translation described. The verification condition corresponds to a logical formula that encodes the partial correctness of a loop-free and a call-free code fragment annotated with a precondition and a post-condition, where the annotations can optionally refer to quantifier-free assertions apart from the type safety assertion).

	Regarding claim 10, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches the modular structure comprises at least one of class and object invariants, loop invariants, and function pre-conditions and post- conditions(Condit: [0013]; a programmer may begin by inserting annotations into low level program code. These annotations may take the form of preconditions and postconditions on functions as well as assertions and assumptions within the program itself. [0130]; One of the examples list_appl is used to illustrate the benefits of using types in the annotations. The example (about 100 lines) contains two circular doubly-linked lists hanging off a parent object; each node in the two lists has a pointer to the parent. The objects in the two lists have distinct C types and have different data structure invariants. The example performs various operations such as initialization, insertion/deletion from the lists, and updating the data values in the lists. The data structures in the example are fairly representative of low-level systems code).

	Regarding claim 11, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches
results of the discharged verification conditions comprise at least one of violated pre-conditions and post-conditions, violated loop invariants, and failing assertions in the intermediate verification language(Condit: [0040]; The translated function contains two preconditions: 1) the type safety invariant holds on entry to the function and 2) any argument variables have their declared type. Likewise, the postconditions state that the type safety invariant holds on exit from the function and that the function's return variable has its declared type. [0042]; The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language. [0061]; Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).

	Regarding claim 12, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the results are mapped to the smart contract(STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

{Examiner correlates the source code above as indicating how the function output is assigned according to the how it is written in the Smart contract}).

	Regarding claim 13, Condit teaches an apparatus comprising: a processor (Condit: [0025]; Computing device 104 contains processors 110 and memory 112); and

 a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to(Condit: [0025]; Computing device 104 contains processors 110 and memory 112. Memory 112 may contain a program or programs 114): 

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (Condit :[0028]-[0029]; At operation 202, the process identifies a program that is written in low level code, such as C or C++. At operation 202, a programmer may also insert or associate annotations with the program that (among other things) serve to more precisely define the types that are already present in the original program. The annotations are constructed such that they can be translated into an output language or other intermediate representation and be utilized in the checking and verification process. At operation 204, the program and annotations are translated and type safety assertions are incorporated in the translation. [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given {See [0067]-[0068], “The code below is an example of C code containing two record structures in a linked list.

struct list
{ list *next; list *prev; }


struct record
{ int data1; list node; int data2; }




#define container(p) ((record*)((int*)(p)−1))

void init_record(list *p) {

  record *r = container(p);

  r→data2 = 42

}

void init_all_records(list *p) {

 while (p != NULL) {

  init_record(p);

  p = p→next;

 }

}

 (Examiner correlates the “linked list” as the blockchain” and the smart contract as the program with annotations in which defines the transactions). [0074], “After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver }); 

discharge the verification conditions using an SMT solver(Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and

report results of the discharged verification conditions(Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).

Although Condit teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (See Condit: [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language). Condit does not explicitly teach an apparatus for automated verification of a smart contract on a blockchain, comprising: a processor; and a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to: translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language. 

However, STRADLING teaches an apparatus for automated verification of a smart contract on a blockchain (STRADLING: [0064]; The application can run smart contracts, which can include autonomous applications or code that run as programmed without downtime, censorship, fraud or third party interference. This infrastructure enables developers manage records, transactions, and values in a distributed fashion according to instructions, all without a middle man or counterparty and custodial risk. [0072]; In other words, smart contracts are programs that execute “if this happens then do that” that are run on, and are verified by, many computers to ensure trustworthiness. If blockchains provide distributed trustworthy storage, then smart contracts provide distributed trustworthy calculations {Examiner correlates the smart contracts as processing of automatically verifying the process the program is contracted to perform the actions between the sender and the receiver}), comprising: a processor(STRADLING: [0054]; With reference to FIG. 1, an exemplary system and/or computing device 100 includes a processing unit (CPU or processor) 110); and

 	a memory coupled to the processor (STRADLING: [0054]; With reference to FIG. 1, an exemplary system and/or computing device 100 includes a processing unit (CPU or processor) 110 and a system bus 105 that couples various system components including the system memory 115 such as read only memory (ROM) 120 and random access memory (RAM) 125 to the processor 110), the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to (STRADLING: [0054]; The processor 110 can include any general purpose processor and a hardware module or software module, such as module 1 132, module 2 134, and module 3 136 stored in storage device 130, configured to control the processor 110 as well as a special-purpose processor where software instructions are incorporated into the processor):

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale
{Examiner correlates the source code above as translating the operation properties when performing to it respective function accordingly based on the mapping. For example, the “function MyToken” is initialized with functions and it mapping state variables to global variable to the function transferFrom (address_from, address_to, uint256_value). According applicant’s specification on [0042] indicates, “The subtle difference between the two is that if transfer fails, the failure is propagated, whereas send indicates it with its return value. In some embodiments, these functions are inlined by manipulating the global balances mapping directly. For example, the transfer in line 12 of FIG. 4a is mapped to lines 11-13 of FIG. 4b”. 


    PNG
    media_image3.png
    504
    380
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    465
    550
    media_image4.png
    Greyscale

Accordingly, examiner is interpreting the source code as the original initialize code and placing that to linked into another function in which is the verification conditions in an intermediate verification language).


	Regarding claim 14, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
for a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, the apparatus is configured to formulate an expression for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property (STRADLING: [0076]; Below 

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale

{Examiner correlates the source code above as enabling an extension of the specification language based on Smart Contracts that a language in which extends of a sum of collection and keeps track of a balance. The language itself includes property of interest of the balance in which is originally initialize in which then deposited or withdrawal according what is send and deliver}).

	Regarding claim 15, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches
the apparatus is configured to annotate the operating properties of the smart contract in the contract specifications in a modular structure and the verification conditions of the smart contract are discharged modularly(Condit: [0074]: After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver. Looking at the translation, each problem posed to the SMT solver will have a particular form: given the type safety invariant and the definitions of Match and HasType, all of which are universally quantified, decide whether a given HasType predicate holds. [0077]; This decision procedure is used to check the verification conditions generated from the output of the translation described. The verification condition corresponds to a logical formula that encodes the partial correctness of a loop-free and a call-free code fragment annotated with a precondition and a post-condition, where the annotations can optionally refer to quantifier-free assertions apart from the type safety assertion).

	Regarding claim 16, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and Condit further teaches
the apparatus is configured to map state variables of the smart contract to global variables of the intermediate verification language and map functions of the smart contract to procedures of the intermediate verification language(Condit: [0041]- [0042]; Variables are declared inside the body of the function corresponding to the variables in the original C or C++ program. The arithmetic and assignments in the C or C++ program are translated into the corresponding operation on local variables and on Mem. All type casts are been eliminated during this translation; however, at every program point, the type safety invariant is re-asserted. Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language. Types(one word) τ ::= int | σ * Types (general) σ ::= τ | t L-expressions l ::= * e | l, f Expressions e ::= x | n | l | &l  | e1 op e2 | e1⊕n e2 | (r)e Commands c ::= | c1;c2| x:=new σ  | x:=f(e) | x:=e | l:= e  | if e then c  | while e do c  | let x : τ in c | return e Type definitions d ::= pre e1 post e2   f(x :τx):τf= c).

Regarding claim 17, Condit teaches a system comprising: translate operating properties of a smart contract on a blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (Condit :[0028]-[0029]; At operation 202, the process identifies a program that is written in low level code, such as C or C++. At operation 202, a programmer may also insert or associate annotations with the program that (among other things) serve to more precisely define the types that are already present in the original program. The annotations are constructed such that they can be translated into an output language or other intermediate representation and be utilized in the checking and verification process. At operation 204, the program and annotations are translated and type safety assertions are incorporated in the translation. [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given {See [0067]-[0068], “The code below is an example of C code containing two record structures in a linked list.

struct list
{ list *next; list *prev; }


struct record
{ int data1; list node; int data2; }




#define container(p) ((record*)((int*)(p)−1))

void init_record(list *p) {

  record *r = container(p);

  r→data2 = 42

}

void init_all_records(list *p) {

 while (p != NULL) {

  init_record(p);

  p = p→next;

 }

}

 (Examiner correlates the “linked list” as the blockchain” and the smart contract as the program with annotations in which defines the transactions). [0074], “After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver }); 

discharge the verification conditions using an SMT solver(Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and 

report results of the discharged verification conditions(Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).

Although Condit teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (See Condit: [0042]; Now the translation between the low-level program and an intermediate representation is formally defined. To do so, an illustrative example of the languages used in the translation from a low-level program (e.g., C) to an intermediate representation (e.g., BPL) is given. The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language). Condit does not explicitly teach a system for automated verification of a smart contract on a blockchain, comprising: a plurality of servers connected via a permissioned blockchain; a local network to provide a blockchain operating protocol for the plurality of servers; and an apparatus comprising a processor and a memory coupled to the processor; 

	However, STRADLING teaches a system for automated verification of a smart contract on a blockchain, comprising: a plurality of servers connected via a permissioned blockchain (STRADLING: [0022]; Blockchain technology can reduce or eliminate the risks in asset management. Blockchain technologies depend on the existence of various networks such as the Internet, and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers); 

a local network to provide a blockchain operating protocol for the plurality of servers(STRADLING: [0022]; Blockchain technology can reduce or eliminate the risks in asset management. Blockchain technologies depend on the existence of various networks such as the Internet, and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers); and 

an apparatus comprising a processor and a memory coupled to the processor (STRADLING: [0054]; The system 100 copies data from the memory 115, 120, and/or 125 and/or the storage device 130 to the cache 112 for quick access by the processor 110. In this way, the cache provides a performance boost that avoids processor 110 delays while waiting for data), the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to(STRADLING: [0055]; When the processor 110 executes instructions to perform “operations”, the processor 110 can perform the operations directly and/or facilitate, direct, or cooperate with another device or component to perform the operations):

translate operating properties of a smart contract on a blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image5.png
    767
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    708
    media_image6.png
    Greyscale
{Examiner correlates the source code above as translating the operation properties when performing to it respective function accordingly based on the mapping. For example, the “function MyToken” is initialized with functions and it mapping state variables to global variable to the function transferFrom (address_from, address_to, uint256_value). According applicant’s specification on [0042] indicates, “The subtle difference between the two is that if transfer fails, the failure is propagated, whereas send indicates it with its return value. In some embodiments, these functions are inlined by manipulating the global balances mapping directly. For example, the transfer in line 12 of FIG. 4a is mapped to lines 11-13 of FIG. 4b”. 


    PNG
    media_image3.png
    504
    380
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    465
    550
    media_image4.png
    Greyscale

Accordingly, examiner is interpreting the source code as the original initialize code and placing that to linked into another function in which is the verification conditions in an intermediate verification language).



	Regarding claim 18, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the processor of the apparatus comprises a processor of a cloud server (STRADLING: [0054]-[0055]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability. The basic components and appropriate variations can be the computing device 100 is a small, handheld computing device, a desktop computer, or a computer server. One or more parts of the example computing device 100, up to and including the entire computing device 100, can be virtualized. For example, a virtual processor can be a software object that executes according to a particular instruction set, even when a physical processor of the same type as the virtual processor is unavailable).

	Regarding claim 19, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the apparatus comprises a controller(STRADLING: [0054]-[0055]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability. The processor 110 may be a self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. The basic components and appropriate variations can be modified depending on the type of device, such as whether the computing device 100 is a small, handheld computing device, a desktop computer, or a computer server).

	Regarding claim 20, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches
the processor of the apparatus comprises a processor associated with at least one of at least one of the plurality of servers(STRADLING: [0054]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability),

 	a processor associated with the local network or a processor associated with a local controller(STRADLING: [0054]; Similarly, the processor 110 can include multiple distributed processors located in multiple separate computing devices, but working together such as via a communications network).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0169868 issued to Condit et al. (hereinafter as "Condit") in view of U.S Patent Application Publication 2018/0089758 issued to STRADLING et al. (hereinafter as “STRADLING”) in further view of  Non-Patent Literature: Integrated Formal Methods issued to Ábrahám et al. (hereinafter as “Ábrahám”).

Regarding claim 6, the modification of Condit and STRADLING teaches claimed invention substantially as claimed, however the modification of Condit and STRADLING does not explicitly teach the intermediate verification language comprises at least one of a Boogie program and a derivative program such as Why3.

Ábrahám teaches the intermediate verification language comprises at least one of a Boogie program and a derivative program such as Why3 (Ábrahám: pg 81, 2 Related Work; While Boogie retains some support for different back-end SMT solvers, Z3 remains its primary target. By contrast, supporting multiple, different back-ends is one of the main design goals behind the Why3 system [6] Why3 also fully supports interactive provers, which provide a powerful means of discharging the most complex verification conditions that defy complete automation. pg 83, 4 Boogie-to-Why3 Translation;  Correspondingly, we define a translation T : Boogie → WhyML of Boogie to WhyML as the composition E◦D of two translations: D: Boogie → Boogie is a desugaring which rewrites away the Boogie constructs, such as call-forall, that have no similar construct in WhyML by expressing them using other features of Boogie. Then, E : Boogie → WhyML encodes Boogie programs simplified by D as WhyML programs).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Condit (teaches translating operating properties at a source code level into verification conditions in an intermediate verification language to discharging the verification conditions using an SMT solver and reporting results of the discharged verification conditions) with the teachings of STRADLING (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications) with the further of Ábrahám (teaches .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2017/0352027 issued to Zhang et al. (hereinafter as “Zhang”) teaches a platform in which implements a trusted bridge between multiple data sources utilizing a smart contract program of a blockchain.
U.S Patent Application Publication 2018/0005186 issued to Peter Geoffrey Lerato Hunn (hereinafter as “Hunn”) teaches computable contracts includes a contract involving parties and obtaining contract object graphs to determine peer to peer negotiation.
U.S Patent Application Publication 2016/0321039 issued to Chaudhuri et al. (hereinafter as “Chaudhuri”) teaches obtaining program description of a high level language and determine a cut portion of the high level language and .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/23/2021
/ANDREW N HO/Examiner
Art Unit 2162  
                                                                                                                                                                                                      
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162